Citation Nr: 0731105	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-11 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

T. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Jurisdiction over the case was subsequently 
transferred to the RO in Philadelphia, Pennsylvania.

The veteran failed to appear for hearings at the RO before a 
Decision Review Officer in August 2006 and before a Veterans 
Law Judge in August 2007.  He has not requested that either 
hearing be rescheduled.  Therefore, his hearing requests are 
considered withdrawn.

In April 2006, the veteran was provided a Statement of the 
Case on the issue of entitlement to service connection for 
paranoid schizophrenia.  In the cover letter sent with the 
Statement of the Case, the veteran was informed of the 
requirement that he submit a substantive appeal to perfect 
his appeal with respect to this issue.  The matter was not 
thereafter addressed in any correspondence from the veteran.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.


FINDING OF FACT

A chronic low back disorder was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current low back 
disability is not etiologically related to service.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the low back disability during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  


The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran was provided with adequate VCAA notice by letter 
mailed in March  2002, prior to the initial adjudication of 
the claim.  Although he was not specifically informed in this 
letter that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.    

Although the veteran was not provided notice concerning 
disability-rating or effective-date element of his claim 
until October 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for low back disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and post-service treatment records, as well as documentation 
from the Social Security Administration.  The veteran has 
also been afforded a VA examination.  Although the examiner 
failed to provide an opinion as to whether the veteran's 
current back disability is related to service, the Board has 
determined that VA has no obligation to obtain a medical 
opinion in this case because the evidence currently of record 
is sufficient to decide this claim and there is no reasonable 
possibility that such an opinion would substantiate the 
claim.  In this regard, the Board notes that service medical 
records do not show that the veteran was found to have a back 
disorder, there is no post-service medical evidence of this 
claimed disability until many years after service, and there 
is no indication in the post-service medical evidence that 
the veteran's low back disability is etiologically related to 
service.  The veteran has not identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his current low back disability is 
due to lifting heavy objects during service.  The veteran's 
service medical records are negative for evidence of a 
disability of the low back.  The report of examination for 
discharge shows that hyper pigmented patches of skin on the 
veteran's lower back were noted, but his spine and 
musculoskeletal system were found to be normal.  

There is no post-service medical evidence of a low back 
disorder until August 1998 when the veteran was evaluated 
because of a twisting injury of his lower back.  An X-ray 
study at that time was negative.  Later medical evidence of 
record confirms the presence of low back disability, but none 
of the post-service medical evidence of record suggests that 
the veteran's current low back disability is etiologically 
related to his military service.

In essence, the evidence of a nexus between the veteran's 
claimed disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Accordingly, the Board concludes that service connection is 
not warranted for low back disability.  In reaching this 
decision, the Board has determined that the application of 
the evidentiary equipoise rule is not required because the 
preponderance of the evidence is against the claim.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


